Citation Nr: 1617072	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for obstructive sleep apnea. 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Board remanded the matters for new examinations.  In that regard, the Veteran had been previously afforded a VA examination in October 2015 where the examiner relied on the absence of symptoms or treatment in service as the rationale for the medical opinion.  The Board found the examination inadequate and remanded the matters for another examination, which included a review of the Veteran's claims folder and which adequately discussed the etiology of the Veteran's hypertension and sleep apnea.

In January 2016, the Veteran was afforded VA examinations, by the same examiner, relating to his hypertension and sleep apnea claims.  On the Veteran's sleep apnea disability benefits questionnaire (DBQ), the examiner noted that the Veteran's claims file was not reviewed, but specified that the Veteran's DD 214 separation document, VA treatment records, interviews with collateral witnesses and CPRS records in VBMS were reviewed.  Although the Veteran's hypertension DBQ (by the same examiner) specified that the claims folder was reviewed, the Board's remand directive specifically required a claims folder review (and a note of such a review) for both claims.  The AOJ failed to comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to obtain an addendum opinion which indicates that the claims folder was reviewed prior to formulating a medical opinion.

Also, on the Veteran's January 2016 hypertension DBQ, the examiner opined that, "The Veteran [has] a diagnosis of (a) Hypertension, arterial that is at least as likely as not (50 percent or better probability) incurred in or caused by (the) [sic] during service."  As supporting rationale for this opinion, the examiner noted that the Veteran's service treatment records were devoid of any information about a diagnosis of hypertension and that the cause of the Veteran's diagnosis of essential hypertension is unknown.  Although the examiner opined that the Veteran's hypertension was related to service, the rationale provided does not support and in fact contradicts such an opinion.  The Board therefore finds that a remand is necessary to obtain an addendum opinion which clarifies whether the Veteran's hypertension is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2016 VA examiner (or if unavailable, an appropriate medical professional).  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  If the examiner feels that another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and specifically note such a review in the opinion) and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in or is otherwise related to service, including due to Agent Orange exposure.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected disabilities.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected disabilities.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's hypertension found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected disabilities.  

(d)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in or is otherwise related to service, including due to Agent Orange exposure.  Please provide a complete explanation for the opinion.

(e)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by his service-connected disabilities.  Please provide a complete explanation for the opinion.

(f)  Whether it is at least as likely as not that the Veteran's sleep apnea is aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected disabilities.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected disabilities.  

The examiner is instructed that the phrase "caused by or a result of" is insufficient to address the question of aggravation.  

The examiner is also requested to consider the Veteran's lay statements in addition to medical evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23 30-31 (2007) (examination inadequate where the examiner relied solely on the lack of evidence in service treatment records and ignored the Veteran's lay statements to provide negative opinion).

The Board found the January 2016 examination report inadequate because (a) the sleep apnea DBQ indicated that there was no c-file review and (b) the hypertension DBQ concluded that the Veteran's hypertension was directly related to service, but the rationale appeared to support the opposite conclusion.  


2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as inadequate.  Then, readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




